UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6130



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAUL ESTELA,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:03-cr-00178-CCB; 1:05-cv-00989-CCB)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raul Estela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Raul Estela seeks to appeal the district court’s order

dismissing as untimely his petition filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the    district     court’s       assessment    of    his

constitutional         claims    is   debatable   or     wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Estela has not made the requisite showing.

Accordingly,      we     deny    Estela’s    motion    for    a   certificate    of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED


                                       - 2 -